Filed 6/2/22 P. v. Urrutia CA4/3
Opinion following transfer from Supreme Court




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 THE PEOPLE,

      Plaintiff and Respondent,                                          G058118

           v.                                                            (Super. Ct. No. 02NF0517)

 CARLOS RODRIGUEZ URRUTIA,                                               OPINION

      Defendant and Appellant.



                   Appeal from a postjudgment order of the Superior Court of Orange County,
Kimberly Menninger, Judge. Affirmed.
                   Matthew A. Siroka, under appointment by the Court of Appeal, for
Defendant and Appellant.
                   Rob Bonta and Xavier Becerra, Attorneys General, Lance E. Winters, Chief
Assistant Attorney General, Charles C. Ragland and Julie L. Garland, Senior Assistant
Attorneys General, Alan L. Amann, Daniel Rogers, and Christopher P. Beesley, Deputy
Attorneys General, for Plaintiff and Respondent.
              Carlos Rodriguez Urrutia appeals from the trial court’s postjudgment order
denying his petition for resentencing on his conviction for attempted murder (Pen. Code,
§ 1170.95, all further statutory references are to the Penal Code). Urrutia argues the
recently enacted Senate Bill No. 775 (SB 775) requires we reverse the court’s
postjudgment order denying his petition and remand the matter. We disagree and affirm
the postjudgment order.
                                          FACTS
              A detailed recitation of the facts can be found in our prior nonpublished
opinion People v. Catalan et al. (June 15, 2006, G034279) (Catalan). A brief telling will
suffice.
              Michael Ornelas, a self-admitted member of the “Westside La Habra”
(Westside) criminal street gang, and his friend were walking on a street in Westside
territory when Urrutia drove his van slowly by them and stopped. (Catalan, supra,
G034279.) Two men inside the van stared at Ornelas and his friend. Ornelas told his
friend to walk ahead of him, and Ornelas stopped to tie his shoe. Urrutia drove down the
street. Urrutia’s cousin testified Urrutia drove a short distance to Catalan’s house and
picked him up. After Catalan entered the van, A.M. knew Ornelas from high school and
said the two men were Westside members. Catalan showed them a handgun. Urrutia
turned the van around, drove towards the men, and stopped the van near them. Ornelas
told his friend to “watch out” because the two men from the van were coming towards
him. As his friend ran ahead, he heard one of the men issue a gang challenge. Catalan
shot at Ornelas several times. (Ibid.)
              Sometime after the incident, officers interviewed Catalan, a self-admitted
member of the “Lennox 13” (Lennox) criminal street gang. (Catalan, supra, G034279.)
Catalan stated that when Ornelas put his hand in his pocket, he shot Ornelas three times.
Officers also interviewed Urrutia, a self-admitted Lennox member. Urrutia claimed



                                             2
Westside gang members had previously stabbed his family’s dog and thrown bottles at
his car while he was driving. (Ibid.)
              The trial court instructed the jury on aiding and abetting and the natural and
probable consequence doctrine. (Catalan, supra, G034279.) A jury convicted Urrutia,
and Catalan, of willful, deliberate, and premeditated attempted murder and street
terrorism. The trial court sentenced Urrutia to 15 years to life in prison. We affirmed
Urrutia’s convictions with modifications to his credits. (Ibid.)
              In 2019, pursuant to the Legislature’s amendments to the Penal Code in
Senate Bill No. 1437 (SB 1437), Urrutia filed a petition seeking to vacate his attempted
murder conviction pursuant to section 1170.95. The trial court denied the petition, ruling
the following: “The petition does not set forth a prima [facie] case for relief under the
statute. A review of court records indicates defendant is not eligible for relief under the
statute because the defendant does not stand convicted of murder or defendant’s murder
conviction(s) is not based on felony-murder or on a natural and probable consequences
theory of vicarious liability for aiders and abettors.”
              This court affirmed the denial of Urrutia’s petition because at the time
attempted murder was not an eligible offense for relief under section 1170.95. (People v.
Urrutia (Nov. 13, 2020, G058118) [nonpub. opn.].) After our Supreme Court granted
                            1
review and held the matter, it transferred the case back to this court to vacate our prior
decision and determine whether Urrutia is entitled to relief pursuant to SB 775.
                                        DISCUSSION
               SB 1437 amended sections 188 and 189, effective January 1, 2019, to
eliminate natural and probable consequences liability for murder, and to limit the scope
of the felony murder rule. (People v. Lewis (2021) 11 Cal.5th 952, 957, 959 (Lewis).)
Under sections 188 and 189, as amended, murder liability can no longer be imposed on a

1
             People v. Urrutia (Nov. 13, 2020, G058118) [nonpub. opn.], review
granted January 20, 2021, S266082.
                                               3
person who was not the actual killer, who did not act with the intent to kill, or who was
not a major participant in the underlying felony who acted with reckless indifference to
human life. (Lewis, supra, 11 Cal.5th at p. 959.) SB 1437 also added section 1170.95
which, as originally enacted, set forth a procedure whereby a “person convicted of felony
murder or murder under a natural and probable consequences theory” could petition for
resentencing relief. (§ 1170.95, subd. (a).)
               SB 775, effective January 1, 2022, amended section 1170.95, subdivision
(a), to expand the individuals entitled to petition for resentencing. (Stats. 2021, ch. 551,
§ 1, subd. (a).) Subdivision (a) now expressly permits individuals convicted of attempted
murder or manslaughter under a natural and probable consequences theory to file a
petition for resentencing relief.
               A section 1170.95 petition is required to include: “(A) A declaration by the
petitioner that the petitioner is eligible for relief under this section, based on all the
requirements of subdivision (a). [¶] (B) The superior court case number and year of the
petitioner’s conviction. [And] [¶] (C) [w]hether the petitioner requests the appointment
of counsel.” (§ 1170.95, subd. (b)(1).) “[U]pon the filing of a facially sufficient
petition,” the statute “requir[es] that counsel be appointed. [Citation.]” (Lewis, supra,
11 Cal.5th at p. 970.) “[T]hen the court proceeds to subdivision (c) to assess whether the
petitioner has made ‘a prima facie showing’ for relief. (§ 1170.95, subd. (c).)” (Lewis,
supra, 11 Cal.5th at p. 960.)
               Although the trial court may not engage in judicial factfinding or make
credibility decisions prior to issuing an order to show cause, under Lewis, supra,
11 Cal.5th at page 971, “[t]he record of conviction will necessarily inform the trial
court’s prima facie inquiry under section 1170.95, allowing the court to distinguish
petitions with potential merit from those that are clearly meritless.” The Lewis court also
held a trial court’s failure to appoint counsel to represent a petitioner when assessing
whether he or she has made a prima facie showing of entitlement to relief pursuant to

                                                4
section 1170.95, subdivision (c), is state law error only, reviewable for prejudice under
the harmless error standard of People v. Watson (1956) 46 Cal.2d 818. (Lewis, supra,
11 Cal.5th at pp. 957, 973-974.) Specifically, “a petitioner ‘whose petition is denied
before an order to show cause issues has the burden of showing “it is reasonably probable
that if [he or she] had been afforded assistance of counsel his [or her] petition would not
have been summarily denied without an evidentiary hearing.”’” (Id. at p. 974.)
              We conclude the trial court’s error in failing to appoint counsel and provide
an opportunity for briefing before considering the record of conviction and summarily
denying the petition is harmless. As we explain in Catalan, supra, G034279, the
evidence established Urrutia had a motive for retaliating against Westside gang members,
of which Ornelas was one, because a Westside gang members stabbed his family’s dog
and threw bottles at his car. The evidence demonstrated Urrutia, his cousin, and A.M.
drove past two men walking down the street, and instead of driving to his intended
destination, Urrutia went to pick up Catalan. Rolando testified that when Catalan got into
the van, he showed them a gun. A.M. told them the men walking down the street were
Westside gang members. Urrutia turned the van around, and drove the shooter, Catalan,
back and positioned him near the target. Catalan got out of the van while Urrutia
remained in the van with the engine running and the doors open acting as the getaway
driver. After Catalan shot Ornelas and returned to the van, Urrutia sped away.
              This evidence points to only one conclusion—Urrutia is ineligible for relief
under section 1170.95. The evidence overwhelmingly demonstrated Urrutia directly
aided and abetted Catalan in committing the offense by facilitating his movement to the
intended target with the specific intent for Catalan to shoot at a Westside gang member to
retaliate for past wrongs. This evidence not only demonstrates Urrutia possessed the
necessary intent, it also establishes he was a major participant in the attempted murder.
By driving the armed Catalan back to the Westside gang members, Urrutia acted with
reckless indifference to human life.

                                             5
              The record of conviction shows Urrutia is legally ineligible for relief.
Thus, Urrutia’s conviction satisfies the requirements of section 1170.95 as amended. It is
not reasonably probable that even with the appointment of counsel and further briefing,
Urrutia would have obtained a different result with his section 1170.95 petition. (Lewis,
supra, 11 Cal.5th at p. 975.)
                                      DISPOSITION
              The postjudgment order is affirmed.




                                                 O’LEARY, P. J.

WE CONCUR:



MOORE, J.



SANCHEZ, J.




                                             6